                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ALONDRA PLYMIRE,

                   Plaintiff,
                                                    Case No. 20-cv-574-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
           WITHOUT PREPAYING FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff indicates that she is

not employed, she is not married, and she has a 4-year-old son she is

responsible for supporting. Dkt. No. 3 at 1. The only income listed by the

plaintiff is $375 per month in food share, id. at 2, and her only expenses are

$375 per month in other household expenses, id. at 2-3. The plaintiff does not


                                          1
own a home, she owns a 2005 Nissan Pathfinder worth approximately $1,500

(which she states has not worked for the last seven months), she owns no other

property of value, and she has $36 cash on hand or in a checking or savings

account. Id. at 3-4. The plaintiff states, “a friend has agreed to temporarily pay

my rent and utilities.” Id. at 4. The plaintiff has demonstrated that she cannot

pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Supplemental

Security Income and disability insurance benefits for lack of disability, that she

is disabled, and that the conclusions and findings of fact by the Commissioner

when denying benefits are not supported by substantial evidence and are

contrary to law and regulation. Dkt. No. 1 at 1. At this early stage in the case,

and based on the information in the plaintiff’s complaint, the court concludes

that there may be a basis in law or in fact for the plaintiff’s appeal of the




                                          2
Commissioner’s decision, and that the appeal may have merit, as defined by 28

U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 9th day of April, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
